527 So.2d 959 (1988)
Lula LOCKETT, Appellant,
v.
STATE of Florida, Appellee.
No. 87-3033.
District Court of Appeal of Florida, Fourth District.
July 6, 1988.
*960 Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Eddie J. Bell, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant was charged by information with a count of possession of cocaine and a count of obstructing execution of a search warrant. She was tried to a jury and convicted of both counts as charged. Her guidelines scoresheet produced a result of "any non-state prison sanction." Her sentence for the possession count was six months in county jail and her sentence on the second count was three months in county jail, to be served concurrently.
During trial, appellant moved for mistrial three times, on the ground the testimony of three different officers that her home was a haven for drug sales  a "rock" house  or that her back bedroom was used for drug sales constituted improper impeachment of character, and was extremely prejudicial. These motions were denied, but the court instructed the jury to disregard the subject testimony. We conclude the statements constituted harmful error; therefore we reverse and remand for new trial. See Beneby v. State, 354 So.2d 98, 99 (Fla. 4th DCA), cert. denied, 359 So.2d 1220 (Fla. 1978).
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.